Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 1 of 20 PageID #: 1245




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00045-HBB


JULIE A. JANDT                                                                     PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Julie A. Jandt (“Plaintiff”) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 18) and Defendant (DN 19) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is reversed, and this matter is remanded,

pursuant to 42 U.S.C. § 405(g), to the Commissioner for further proceedings.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 14). By Order entered October

1, 2020 (DN 15), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.


                                               1
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 2 of 20 PageID #: 1246




                                            FINDINGS OF FACT

        On March 2. 2017, Plaintiff filed an application for Supplemental Security Income (Tr. 16,

285-91). Plaintiff alleged she became disabled on September 1, 2009 as a result of chronic severe

migraines, polycystic ovary syndrome, and depression (Tr. 16, 313).1 Administrative Law Judge

Walter R. Hellums (“ALJ”) conducted a video hearing from St. Louis, Missouri (Tr. 16, 161).

Plaintiff and her counsel, Mary Burchett-Bauer, participated from Bowling Green, Kentucky (Id.).

John Pullman, an impartial vocational expert, testified during the hearing by telephone (Id.).

        In a decision dated December 12, 2018, the ALJ evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 16-

28). At step one, the ALJ found Plaintiff has not engaged in substantial gainful activity since

March 2, 2017, the application date (Tr. 18). At step two, the ALJ determined that Plaintiff has

the following severe impairments: fibromyalgia syndrome, polycystic ovary syndrome, migraine,

history of postural orthostatic tachycardia syndrome (“POTS”), obesity, and depression (Id.). The

ALJ also determined all other impairments alleged and found in the record are non-severe or not

medically determinable as they have been responsive to treatment, cause no more than minimal

vocationally relevant limitations, have not lasted or are not expected to last at a “severe” level for

a continuous period of 12 months, are not expected to result in death, or have not been properly

diagnosed by an acceptable medical source (Tr. 18-19). At step three, the ALJ concluded that

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals one of the listed impairments in Appendix 1 (Tr. 19).


1 Notably, in a disability report filed contemporaneously with the application, Plaintiff reported that she stopped
working on April 7, 2015 (Tr. 313).

                                                        2
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 3 of 20 PageID #: 1247




       At step four, the ALJ found Plaintiff has the residual functional capacity (“RFC”) to

perform a range of light work with the following limitations: she is able to occasionally climb

ramps and stairs; she can never climb ladders, ropes, or scaffolds; she can occasionally stoop,

kneel, crouch, and crawl; she is able to work in environments where noise levels are no louder than

moderate, as defined by the Dictionary of Occupational Titles (“DOT”); she is able to work where

lighting is no brighter than found in the average office setting; she must avoid all exposure to

hazards, such as unprotected heights and unguarded moving machinery; and she is able to respond

appropriately to occasional changes in work-related tasks and station (Tr. 21-22). Additionally,

the ALJ found that Plaintiff has no past relevant work (Tr. 27).

       The ALJ proceeded to the fifth step where he considered Plaintiff’s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 27-28). The ALJ

found that Plaintiff is capable of performing a significant number of jobs that exist in the national

economy (Id.). Therefore, the ALJ concluded that Plaintiff has not been under a “disability,” as

defined in the Social Security Act, from March 2, 2017 through the date of the decision (Tr. 28).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision (Tr.

282-84). The Appeals Council denied Plaintiff’s request for review (Tr. 1-5).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by “substantial evidence,” 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

                                                 3
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 4 of 20 PageID #: 1248




of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). “Substantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.” Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff’s request for review of the

ALJ’s decision (Tr. 1-5). At that point, the ALJ’s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the ALJ’s decision and the

evidence that was in the administrative record when the ALJ rendered the decision. 42 U.S.C. §

405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996);

Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

“disability” is defined as an:




                                                4
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 5 of 20 PageID #: 1249




               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See “Evaluation of disability in general,” 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff’s claim at the fifth step.




                                                  5
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 6 of 20 PageID #: 1250




                                           Finding No. 3

       1.      Arguments of the Parties

       Plaintiff challenges the ALJ’s finding that her migraine headaches do not medically equal

Listing 11.02 (DN 18 PageID # 1214-15). Plaintiff asserts the ALJ erred because he failed to

actually evaluate the evidence, compare it to Listing 11.02, and give an explained conclusion, in

order to facilitate meaningful judicial review (Id.). See Reynolds v. Comm’r of Soc. Sec., 424 F.

App’x 411, 416 (6th Cir. 2011).       Without an explained conclusion, Plaintiff contends it is

impossible to say that substantial evidence supports the ALJ’s finding that her migraine

impairment does not medically equal Listing 11.02 (Id.). See Reynolds, 424 F. App’x at 416.

Plaintiff also contends the ALJ’s error was not harmless because the evidence could reasonably

support a finding that her migraines medically equal Listing 11.02B or 11.02D (DN 18 PageID #

1215). In support of her contention, Plaintiff cites her own testimony regarding the frequency

and severity of her migraines (Tr. 167-70), her statements regarding the frequency and severity of

her migraines memorialized in the treatment notes of her neurologists and Alysia G. Wheeler,

APRN (Tr. 433-38, 459-65, 577-84, and Tr. 683-85, 837-47, 1100-06, 1113-21), imaging of her

brain which showed a Chiari malformation type 1 (Tr. 593), and Ms. Wheeler’s opinion concerning

the severity of Plaintiff’s migraines (Tr. 1108-11).

       Defendant asserts that Plaintiff’s perfunctory claim should be considered waived because

she merely cites certain medical records and findings from Ms. Wheeler’s assessment without

explaining how this evidence demonstrates Plaintiff medically equals Listing 11.02B or 11.02D

(DN 19 PageID # 1236-42). Regarding Listings 11.02B and 11.02D, Defendant points out there

is no evidence of Plaintiff experiencing dyscognitive seizures at all (Id. PageID # 1238-39).

                                                 6
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 7 of 20 PageID #: 1251




Additionally, relying on the ALJ’s paragraph B criteria findings for Listing 12.04, Defendant

contends Plaintiff cannot demonstrate a marked limitation in at least one of the five areas of

function in Listing 11.02D (Id. PageID # 1239, citing Tr. 26).2 Moreover, argues Defendant, 20

C.F.R. § 416.926 indicates the ALJ must rely on a medical opinion in order to determine medical

equivalency and here the only medical sources to consider the issue, the state agency medical and

psychological consultants, both concluded Plaintiff’s impairments did not medically equal a listing

(Id. PageID # 1240-41, citing Tr. 177, 183-84, 196-98, 205). Accordingly, substantial evidence

supports the ALJ’s finding that Plaintiff’s migraines do not medically equal Listing 11.2 (Id.

PageID # 1242).

         2.       Applicable Law

         It is well-established that “issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.” United States v. Layne, 192 F.3d

556, 566 (6th Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see

also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that “[w]e consider issues

not fully developed and argued to be waived.”); Rice v. Comm’r of Soc. Sec., 169 F. App’x 452,

453 (6th Cir. 2006). Contrary to Defendant’s assertion, Plaintiff has provided a sufficiently

developed argument regarding the issue of whether her migraines medically equal Listing 11.02.

Therefore, the Court will address the merits of her claim.




2 In addition to requiring dyscognitive seizures occurring at least once every two weeks for at least three consecutive
months despite adherence to prescribed treatment, Listing 11.02D specifies the claimant must have a marked limitation
in one of the following: (1) physical function; (2) understanding, remembering, or applying information; (3)
interacting with others; (4) concentrating, persisting, or maintaining pace; or (5) adapting or managing oneself. 20
C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02D.

                                                          7
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 8 of 20 PageID #: 1252




        At the third step, a claimant will be found disabled if her impairment meets or medically

equals one of the listings in the Listing of Impairments. 20 C.F.R. § 416.920(a)(4)(iii); Turner v.

Comm'r of Soc. Sec., 381 F. App’x 488, 491 (6th Cir. 2010). The Listing of Impairments, set

forth in Appendix 1 to Subpart P of the regulations, describes impairments the Social Security

Administration considers to be “severe enough to prevent an individual from doing any gainful

activity, regardless of his or her age, education, or work experience.” 20 C.F.R. § 416.925(a).

Each listing specifies “the objective medical and other findings needed to satisfy the criteria of

that listing.”   20 C.F.R. § 416.925(c)(3).       An Administrative Law Judge will find that an

impairment “meets the requirements of a listing when it satisfies all the criteria of that listing.”

20 C.F.R. § 416.925(c)(3) (emphasis in original); see Hale v. Sec’y of Health & Human Servs.,

816 F.2d 1078, 1083 (6th Cir. 1984). An Administrative Law Judge will find that an impairment

is “medically equivalent to a listed impairment . . . if it is at least equal in severity and duration to

the criteria of any listed impairment.” 20 C.F.R. § 416.926(a). As mentioned above, Plaintiff is

challenging the ALJ’s medical equivalence finding.

        Medical equivalence can be found in one of three ways:

                 (1)(i) If [the claimant has] an impairment that is described in the
                 Listing of Impairments in appendix 1 of subpart P of part 404 of this
                 chapter, but —
                    (A) [the claimant does] not exhibit one or more of the findings
                    specified in the particular listing, or
                    (B) [the claimant] exhibit[s] all of the findings, but one or
                    more of the findings is not as severe as specified in the
                    particular listing,
                        (ii) [The Administrative Law Judge] will find that [the
                        claimant's] impairment is medically equivalent to that
                        listing if [the claimant has] other findings related to [the
                        claimant's] impairment that are at least of equal medical
                        significance to the required criteria.

                                                   8
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 9 of 20 PageID #: 1253




                 (2) If [the claimant has] an impairment(s) that is not described in the
                 Listing of Impairments in appendix 1 of subpart P of part 404 of this
                 chapter, [the Administrative Law Judge] will compare [the
                 claimant's] findings with those for closely analogous listed
                 impairments.       If the findings related to [the claimant's]
                 impairment(s) are at least of equal medical significance to those of
                 a listed impairment, [the Administrative Law Judge] will find that
                 [the claimant's] impairment(s) is medically equivalent to the
                 analogous listing.

                 (3) If [the claimant has] a combination of impairments, no one of
                 which meets a listing described in the Listing of Impairments in
                 appendix 1 of subpart P of part 404 of this chapter (see §
                 416.925(c)(3)), [the Administrative Law Judge] will compare [the
                 claimant's] findings with those for closely analogous listed
                 impairments. If the findings related to [the claimant's] impairments
                 are at least of equal medical significance to those of a listed
                 impairment, [the Administrative Law Judge] will find that [the
                 claimant's] combination of impairments is medically equivalent to
                 that listing.

20 C.F.R. § 416.926(b); Social Security Ruling 17-2p, 2017 WL 3928306, at *3-4 (March 27,

2017) (summary of the three ways the Social Security Administration can find medical

equivalence) [hereinafter “SSR 17-2p”].3 The Sixth Circuit has observed that this “regulation

allows for variation in the number, type, or severity of the claimant's conditions, so long as the




3 Social Security Ruling 17-2p [hereinafter “SSR 17-2p”] rescinded and replaced Social Security Ruling 96-6p
[hereinafter “SSR 96-6p”] as of its effective date, March 27, 2017. 2017 WL 3928306, at *1 (March 27, 2017). The
Court acknowledges a split among the district courts within the Sixth Circuit as to whether SSR 17-2p or the now
rescinded SSR 96-6p applies to cases where, as here, the application for benefits was filed before the effective date
for SSR 17-2p but the Administrative Law Judge conducted the administrative hearing and issued the decision after
March 27, 2017. See Thomas o/b/o C.T. v. Berryhill, No. 18-CV-02467-TLP-tmp, 2019 WL 7580293, at *8-9 (W.D.
Tenn. Nov. 7, 2019) (survey of such cases), report and recommendation adopted, Thomas v. Comm’r of Soc. Sec.,
No. 2:18-CV-02467-TLP-tmp, 2020 WL 214754 (W.D. Tenn. Jan. 14, 2020). The Court finds the reasoning in
Thomas persuasive and concludes that SSR 17-2p, not SSR 96-6p, applies here because the ALJ conducted the
administrative hearing and issued the decision after March 27, 2017. Id.


                                                         9
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 10 of 20 PageID #: 1254




claimant's overall impairment is ‘at least of equal medical significance’ to a listed impairment.”

Biestek v. Comm'r of Soc. Sec., 880 F.3d 778, 784 (6th Cir. 2017) (quoting 20 C.F.R. §

404.1526(b)).

       The first means of demonstrating medical equivalence does not apply here because this is

not a case where the severity of a claimant’s impairment almost, but not quite, meets the criteria

of a listed impairment. See 20 C.F.R. § 416.926(b)(1). Nor is the third method applicable here

as this is not a case where a claimant’s impairments, in combination, may medically equal a listing

where each impairment alone did not. See 20 C.F.R. § 416.926(b)(3).

       But the second way of demonstrating medical equivalence does apply here because

Plaintiff’s migraine impairment is closely analogous to, but technically not, a listed impairment.

See 20 C.F.R. § 416.926(b)(2). Notably, at the time the ALJ conducted the hearing and issued his

decision, the Social Security Administration (“SSA”) provided guidance pertaining to the

evaluation of medical equivalency in cases involving migraines. See Social Security Program

Operations Manual System (“POMS”) DI § 24505.015 (effective May 13, 2016). It indicates that

Listing 11.02 Epilepsy is the most closely analogous listing for determining whether a claimant’s

migraine condition is medically equivalent to a listing.         POMS DI 24505.015(B)(7)(b),

Example 2; see also Willis v. Comm’r of Soc. Sec., No. 2:19-CV-11689, 2020 WL 1934932, at

*3-4 (E.D. Mich. April 22, 2020) (acknowledging that epilepsy Listing 11.02 should be utilized in

determining whether migraine headaches medically equal a listing); Rugg v. Comm’r of Soc. Sec.,

No. 1:18-CV-937, 2020 WL 1527037, at *5 (W.D. Mich. March 31, 2020) (applied Listing 11.02);

Melissa G. v. Saul, No. 18CV50218, 2019 WL 4392995, at *6-7 (N.D. Ill. Sept. 13, 2019) (courts

routinely apply epilepsy Listing 11.02 when analyzing severe migraines at step three because there

                                                10
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 11 of 20 PageID #: 1255




is no separate listing for migraines or headaches.); Rader v. Comm’r of Soc. Sec., No. 2:17-CV-

00131-CWD, 2018 WL 4087988, at *2-7 (D. Idaho Aug. 27, 2018) (The most analogous listing

for determining medical equivalence for chronic migraines is Listing 11.02, Epilepsy, non-

convulsive.).

       Listing 11.02 provides as follows:

                11.02 Epilepsy, documented by a detailed description of a typical
                seizure and characterized by A, B, C, or D:

                A. Generalized tonic-clonic seizures (see 11.00H1a), occurring at
                   least once a month for at least 3 consecutive months (11.00H4)
                   despite adherence to prescribed treatment (11.00C); or.

                B. Dyscognitive seizures (see 11.00H1b), occurring at least once a
                   week for at least 3 consecutive months (see 11.00H4) despite
                   adherence to prescribed treatment (see 11.00C); or

                C. Generalized tonic-clonic seizures (see 11.00H1a), occurring at
                least once every 2 months for at least 4 consecutive months (see
                11.00H4) despite adherence to prescribed treatment (see 11.00C);
                and a marked limitation in one of the following:
                   1. Physical functioning (see 11.00G3a); or
                   2. Understanding, remembering, or applying information (see
                   11.00G3b(i)); or
                   3. Interacting with others (see 11.00G3b(ii); or
                   4. Concentrating, persisting, or maintaining pace (see
                   11.00G3b(iii); or
                   5. Adapting or managing oneself (see 11.00G3b(iv); or

                D. Dyscognitive seizures (see 11.00H1b), occurring at least once
                every 2 weeks for at least 3 consecutive months (see 11.00H4)
                despite adherence to prescribed treatment (see 11.00C); and a
                marked limitation in one of the following:
                   1. Physical functioning (see 11.00G3a); or
                   2. Understanding, remembering, or applying information (see
                   11.00G3b(i)); or
                   3. Interacting with others (see 11.00G3b(ii)); or



                                               11
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 12 of 20 PageID #: 1256




                      4. Concentrating, persisting, or maintaining pace (see
                      11.00G3b(iii)); or
                      5. Adapting or managing oneself (see 11.00G3b(iv)).

20 C.F.R. Pt. 404, Subpt. P, App.1, Listing 11.02.4 At first blush it is hard to imagine how an

epilepsy listing that requires generalized tonic-clonic seizures, which involve a loss of

consciousness, or dyscognitive seizures, which involve an alteration of consciousness, could be

considered the most closely analogous listing for determining whether a claimant’s migraine

condition is medically equivalent to a listing. See 20 C.F.R. Pt. 404, Subpt. P, App.1, §§

11.00H(1)(a) and 11.00H(1)(b). However, the POMS mentioned above provides the following

illustrative example of how Listing 11.02 is utilized to determine medical equivalence when the

claimant has a migraine impairment:

                  A claimant has chronic migraine headaches for which she sees her
                  treating doctor on a regular basis. Her symptoms include aura,
                  alteration of awareness, and intense headache with throbbing and
                  severe pain. She has nausea and photophobia and must lie down in
                  a dark and quiet room for relief. Her headaches last anywhere from
                  4 to 72 hours and occur at least 2 times or more weekly. Due to all
                  of her symptoms, she has difficulty performing her ADLs. The
                  claimant takes medication as her doctor prescribes. The findings of
                  the claimant's impairment are very similar to those of 11.02,
                  Epilepsy, non-convulsive. Therefore, 11.02 is the most closely
                  analogous listed impairment. Her findings are at least of equal




4 Regarding “physical functioning” in Paragraph D(1), “a marked limitation means that, due to the signs and
symptoms of your neurological disorder, you are seriously limited in the ability to independently initiate, sustain, and
complete work-related physical activities (see 11.00G3).” 20 C.F.R. Pt. 404, Subpt. P, App.1, Listing 11.00G(1)(a).
Concerning the four areas of mental functioning identified in Paragraph D(2)-(5), “a marked limitation means that,
due to the signs and symptoms of your neurological disorder, you are seriously limited in the ability to function
independently, appropriately, effectively, and on a sustained basis in work settings (see 11.00G3).” 20 C.F.R. Pt.
404, Subpt. P, App.1, Listing 11.00G(1)(b).

                                                          12
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 13 of 20 PageID #: 1257




              medical significance as those of the most closely analogous listed
              impairment. Therefore, the claimant's impairment medically
              equals Listing 11.02.

Social Security POMS DI 24505.015(B)(7)(b), Example 2.5

       Subsequent to the ALJ issuing his decision in this case, the SSA issued additional guidance

pertaining to evaluation of medical equivalency in cases involving headache disorders. See SSR

19-4p, 2019 WL 4169635, at *7 (Aug. 26, 2019) (guidance on how to evaluate a headache

impairment under the Listing of Impairments); POMS DI § 24508.010 (effective February 13,

2018). In relevant part, SSR 19-4p reads:

              To evaluate whether a primary headache disorder is equal in severity
              and duration to the criteria in 11.02B, we consider: A detailed
              description from an AMS of a typical headache event, including all
              associated phenomena (for example, premonitory symptoms, aura,
              duration, intensity, and accompanying symptoms); the frequency of
              headache events; adherence to prescribed treatment; side effects of
              treatment (for example, many medications used for treating a
              primary headache disorder can produce drowsiness, confusion, or
              inattention); and limitations in functioning that may be associated
              with the primary headache disorder or effects of its treatment, such
              as interference with activity during the day (for example, the need
              for a darkened and quiet room, having to lie down without moving,
              a sleep disturbance that affects daytime activities, or other related
              needs and limitations).

              Paragraph D of listing 11.02 requires dyscognitive seizures
              occurring at least once every 2 weeks for at least 3 consecutive
              months despite adherence to prescribed treatment, and marked
              limitation in one area of functioning. To evaluate whether a
              primary headache disorder is equal in severity and duration to the
              criteria in 11.02D, we consider the same factors we consider for
              11.02B and we also consider whether the overall effects of the
              primary headache disorder on functioning results in marked
              limitation in: Physical functioning; understanding, remembering, or

5 http://www.lb7.uscourts.gov/documents/115-cv-14702.pdf


                                               13
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 14 of 20 PageID #: 1258




               applying information; interacting with others; concentrating,
               persisting, or maintaining pace; or adapting or managing oneself.

2019 WL 4169635, at *7. While this guidance was not in effect when the ALJ issued his decision,

it confirms what POMS DI 24505.015(B)(7)(b), Example 2, indicates. Specifically, evidence that

a claimant did not experience seizures is irrelevant to the question of whether that claimant’s

migraine impairment is medically equivalent to Listing 11.02. Id.; Santiago Ortiz v. Comm’r of

Soc. Sec., No. 19-CV-0538MWP, 2020 WL 5792968, at *4 (W.D. N.Y. Sept. 29, 2020) (Based

on a comprehensive survey of SSA issued guidance and caselaw the district court concluded

evidence of seizures is not required to establish that migraines are medically equivalent to Listing

11.02.).   Instead, evidence regarding the frequency and severity of the migraines must be

considered in assessing whether a claimant’s migraine impairment medically equals Listing 11.02.

Id.

       Notably, one district court has observed that in some cases SSR 19-4p and other SSA

guidance may not have been in effect when the Administrative Law Judge issued his or her

decision, yet the federal courts considered and relied upon those resources in reviewing step three

determinations involving migraines. See e.g. Santiago Ortiz, 2020 WL 5792968, at *4-8 (citing

Lerouge v. Saul, No. 4:19-CV-00087-SPM, 2020 WL 905756, *8 (E.D. Mo. 2020) (considering

SSR 19-4p); Crewe v. Comm'r of Soc. Sec., No. 17-CV-1309S, 2019 WL 1856260, *4 (W.D.N.Y.

2019) (considering POMS § DI 24505.015); Worley v. Berryhill, No. 7:18-CV-16-FL, 2019 WL

1272540, *4 (E.D.N.C.) (considering SSA Q&A 09-036 and POMS § DI 24505.015); Rader v.

Comm'r of Soc. Sec., No. 2:17-CV-00131-CWD, 2018 WL 4087988, *6 (D. Idaho 2018) (same)).




                                                14
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 15 of 20 PageID #: 1259




After conducting a very thorough survey, that district court reached the following astute

conclusion:

              This guidance and the caselaw applying it make clear that
              evidence of seizures is not required to establish that migraines
              are medically equivalent to Listing 11.02. See SSR 19-4p, 2019
              WL 4169635 at *7 (“[t]o evaluate whether a primary headache
              disorder is equal in severity and duration to the criteria in 11.02B,
              we consider: a detailed description from an [acceptable medical
              source] of a typical headache event ...; the frequency of headache
              events; adherence to prescribed treatment; side effects of treatment
              ...; and limitations in functioning that may be associated with the
              primary headache disorder or effects of its treatment, such as
              interference with activity during the day”); Crewe, 2019 WL
              1856260 at *4 (medical equivalency may be found where claimant
              has migraine headaches despite treatment at least twice weekly
              lasting from 4 to 72 hours and accompanied by aura, alteration of
              awareness, intense throbbing, severe pain, nausea and photophobia
              requiring rest in a quiet, dark room for relief) (citing POMS § DI
              24505.015); Mesecher v. Berryhill, 2017 WL 998373, *4 (N.D. Tex.
              2017) (medical equivalency may be found where a claimant suffers
              from migraine headaches occurring more than once a week
              accompanied by alteration of awareness or “significant interference
              with activity during the day that may result from, e.g., a need for a
              darkened, quiet room; lying down without moving; or a sleep
              disturbance that impacts on daytime activities”) (citing SSA Q&A
              09-036); see also Fortner v. Saul, 2020 WL 532969, *3 (D.S.C.)
              (“courts have held that a migraine impairment can be functionally
              equivalent to [Listing 11.02] where severe headaches or migraines
              occur at least once per week for three consecutive months despite
              adherence to prescribed treatment”), report and recommendation
              adopted by, 2020 WL 528174 (D.S.C. 2020); Rader v. Comm'r of
              Soc. Sec., 2018 WL 4087988 at *6 (“[b]oiled down, Listing 11.02
              requires three main elements: (1) a detailed documentation of pain
              and resultant symptoms; (2) occurrence of the impairment at least
              twice a week during the period of three consecutive months of
              prescribed treatment; and (3) that the impairment significantly alters
              a claimant's awareness or daily activity”).

Santiago Ortiz, 2020 WL 5792968, at *4 (bold emphasis added). Simply stated, evidence that a

claimant did not experience seizures is irrelevant to the question of whether that claimant’s

                                               15
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 16 of 20 PageID #: 1260




migraine impairment is medically equivalent to Listing 11.02. Id. Instead, evidence regarding

the frequency and severity of the migraines must be considered in assessing whether a claimant’s

migraine impairment medically equals Listing 11.02.

       The Sixth Circuit has instructed when an Administrative Law Judge finds that a claimant

does not meet or medically equal a specific listing, the Administrative Law Judge must actually

evaluate the evidence, compare it to the section of the Listing at issue, and “give an explained

conclusion, in order to facilitate meaningful judicial review.” Johnson v. Saul, No. 1:18-CV-

00175-HBB, 2019 WL 5902168, at *5 (W.D. Ky. Nov. 12, 2019) (quoting Reynolds v. Comm’r

Soc. Sec., 424 F. App’x 411, 416 (6th Cir. 2011)). “Without it, it is impossible to say that the

[Administrative Law Judge’s] decision at Step Three was supported by substantial evidence.

Reynolds, 424 F. App’x at 416. Subsequent to the Sixth Circuit expressing these articulation

requirements, SSR 17-2p became effective.

       Notably, SSR 17-2p expresses articulation requirements for a favorable and an unfavorable

finding on the issue of medical equivalence. 2017 WL 3928306 at *4. Considering Plaintiff’s

arguments, the Court need only discuss the latter. In pertinent part, SSR 17-2p instructs that an

Administrative Law Judge “must consider all evidence in making a finding that [a claimant's]

impairment(s) does not medically equal a listing.” Id. This appears to consistent with the Sixth

Circuit’s instruction that an Administrative Law Judge must “actually evaluate the evidence.”

Reynolds, 424 F. App’x at 416. However, SSR 17-2p also instructs:

              If [an Administrative Law Judge] believes the evidence already
              received in the record does not reasonably support a finding that the
              [claimant's] impairment(s) medically equals a listed impairment, the
              [Administrative Law Judge] is not required to articulate specific
              evidence supporting his or her finding that the [claimant's]

                                               16
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 17 of 20 PageID #: 1261




               impairment(s) does not medically equal a listed impairment.
               Generally, a statement that the individual's impairment(s) does not
               medically equal a listed impairment constitutes sufficient
               articulation for this finding.

2017 WL 3928306 at *4 (emphasis added). This is contrary to the Sixth Circuit’s requirement

that the Administrative Law Judge compare the evidence to the section of the Listing at issue and

“give an explained conclusion, in order to facilitate meaningful judicial review.” However, SSR

17-2p does explain:

               An adjudicator's articulation of the reason(s) why the individual is
               or is not disabled at a later step in the sequential evaluation process
               will provide rationale that is sufficient for a subsequent reviewer
               or court to determine the basis for the finding about medical
               equivalence at step 3.

Id. (emphases added). Construing SSR 17-2p in a light most consistent with the Sixth Circuit’s

instructions in Reynolds, while an Administrative Law Judge is not required to do so at step three,

he or she will provide a sufficient explanation for a court to determine the basis for the unfavorable

finding about medical equivalence.

       3.      Discussion

       At step three, the ALJ began with his conclusion: “[t]he claimant does not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925

and 416.926)” (Tr. 19).      In the discussion that followed, he specifically analyzed whether

Plaintiff’s migraine impairment medically equaled a listing (Id.). The ALJ’s analysis reads as

follows:

               There is no specific listing for migraine headaches. However, I
               considered same under 11.02. The evidence does not suggest that

                                                 17
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 18 of 20 PageID #: 1262




                 the claimant’s migraines cause an altered state of consciousness or
                 that she experiences a marked limitation in any one of the following:
                 physical functioning, understanding, remembering, or applying
                 information, interacting with others, or concentrating, persisting, or
                 maintain pace, or adapting or managing oneself.

(Id.).   The ALJ's step-three determination indicates he fundamentally misapprehended the

medical equivalency evaluation by requiring evidence that Plaintiff experienced dyscognitive

seizures which result in an altered state of consciousness. As explained above, such evidence

cannot be used to support the ALJ’s conclusion that Plaintiff’s migraine impairment is not

medically equivalent to Listing 11.02. See Santiago Ortiz, 2020 WL 5792968, at *4 (citations

omitted). Instead, as Plaintiff and the SSA materials point out, the ALJ’s focus should have been

on records from the treating sources memorializing Plaintiff’s statements regarding: her symptoms

such as aura, the intensity and type of headache pain, nausea, photophobia, the need to lie down in

a quiet dark room, medications prescribed, and the duration and frequency of the headaches. See

POMS DI 24505.015(B)(7)(b), Example 2; see also SSR 19-4p, 2019 WL 4169635, at *7.

         Additionally, the ALJ’s vague reference to “the evidence” does not facilitate meaningful

judicial review as to whether substantial evidence supports his finding that Plaintiff’s migraines

do not cause a marked limitation in any one of the five areas of function identified in Listing

11.02D(1)-(5).     To the extent Defendant suggests consideration of the ALJ’s “paragraph B

criteria” findings for Listing 12.04, the Court concludes these findings are irrelevant because they

assess the limitations imposed by Plaintiff’s depression, not her migraine headaches (see Tr. 20-

21). Moreover, the ALJ’s “paragraph B criteria” findings for Listing 12.04 and RFC findings at

step four do not address the impact on functioning when Plaintiff experiences a migraine headache

(Tr. 20-21, 22-27). See POMS DI 24505.015(B)(7)(b), Example 2; see also SSR 19-4p, 2019 WL

                                                  18
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 19 of 20 PageID #: 1263




4169635, at *7. As Plaintiff aptly points out, the ALJ should have considered her statements

regarding the frequency and severity of her migraines that are memorialized in the treatment notes

of her neurologists and Alysia G. Wheeler, APRN (Tr. 433-38, 459-65, 577-84, and Tr. 683-85,

837-47, 1100-06, 1113-21) and Ms. Wheeler’s opinion concerning the frequency and severity of

Plaintiff’s migraines (Tr. 1108-11). True, the ALJ discounted Ms. Wheeler’s opinion in part

because she was not an acceptable medical source (Tr. 25). The ALJ also found the severity of

Ms. Wheeler’s limitations appeared to be based on Plaintiff’s subjective complaints which the ALJ

found inconsistent with mild findings on physical examination that addressed Plaintiff’s physical

strength, gait, extremity range of motion, and sensation (Tr. 25, see Tr. 22-27). But as Plaintiff

points out, and SSA guidance seems to indicate, when the ALJ assigned weight to Ms. Wheeler’s

opinions, he should have considered evidence pertaining to the frequency and severity of

Plaintiff’s migraine headaches. See POMS DI 24505.015(B)(7)(b), Example 2; see also SSR 19-

4p, 2019 WL 4169635, at *7. Thus, the ALJ’s assignment of weight to Ms. Wheeler’s opinion

does not appear to be supported by substantial evidence.

       In conclusion, the ALJ has not provided a sufficient explanation for the Court to determine

the basis for his unfavorable finding about medical equivalence at step three. Further, what

rationale the ALJ did provide at steps three and four indicates he fundamentally misapprehended

the medical equivalency evaluation by citing evidence that is not relevant to assessing whether

Plaintiff’s migraine impairment is medically equivalent to Listing 11.02. The ALJ's error was not

harmless because if the ALJ had properly analyzed step three and found the evidence Plaintiff put

forth supported a finding that she medically equaled Listing 11.02, Plaintiff would have received

benefits regardless of what the ALJ's conclusion would have been at steps four and five. See

                                               19
Case 1:20-cv-00045-HBB Document 20 Filed 02/09/21 Page 20 of 20 PageID #: 1264




Reynolds, 424 F. App’x at 416. As the Court has no way to review the ALJ’s insufficient step

three ruling, the undersigned will vacate the final decision of the Commissioner and, pursuant to

sentence four of 42 U.S.C. § 405(g), remand the case to the Commissioner for further proceedings.

        Considering the conclusion reached above, the Court declines to address Plaintiff’s other

challenges to the final decision of the Commissioner.

                                            ORDER

        IT IS HEREBY ORDERED that the final decision of the Commissioner is REVERSED.

        IT IS FURTHER ORDERED that this matter is REMANDED, pursuant to 42 U.S.C. §

405(g), to the Commissioner for further proceedings.



   February 8, 2021




Copies:          Counsel




                                               20
